Citation Nr: 0629366	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-36 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant, who is a veteran, served on active duty from 
January 1951 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
pursuant to an order of the United States Court of Appeals 
for Veterans Claims dated in August 2006.  That order vacated 
a June 2005 decision of the Board and remanded the matter to 
the Board for further action consistent with a joint motion 
for remand between the parties.  

The Board decision was based on appeal of a December 2002 
rating decision of the Columbia, South Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The joint motion between the parties directs that the claim 
be remanded to the RO in order to fulfill VA's duty to assist 
as set forth at 38 U.S.C.A. § 5103 (A)(d)(1).  The parties 
agreed that a VA examination performed in April 2005 
contained an inadequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).  

2. Schedule the veteran for a VA audiology 
examination by an audiologist, who has not 
previously examined the veteran.  The 
claims file must be made available for 
review by the examiner.  

After a review of the file, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as not 
that the current hearing loss disability 
is related to noise exposure consistent 
with the circumstances and conditions of 
combat during service. 

In formulating an opinion, the examiner is 
asked to comment on the clinical 
significance that symptoms of hearing loss 
were first documented in August 2002, 
about 50 years after service, and on the 
aging process and hearing loss disability.  

Also, the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



